Title: [April 1787]
From: Adams, John Quincy
To: 



      Sunday April 1st. 1787.
      
      
       Attended meeting the whole day, to hear Mr. Hilliard; and had moreover the supreme felicity of waiting on the amiable Miss Williams to her home. After meeting, at night, I wrote part of my forensic, for next Tuesday. Attended the meeting of the A B. in the evening: not many of the members present. Two or three pieces however were read, and a forensic dispute between Abbot 3d. and Dodge, upon the curious question, whether wine be beneficial to mankind. A little after nine, we dispersed.
      
      

      2d.
      
      
       Recite this week in Burlamaqui: This is the day on which the election of a governor is made throughout the Commonwealth: in this Town, there were only 37 votes for Mr. Bowdoin, and 154 for Mr. Hancock: this gentleman has likewise a majority of 50 votes in Boston; indeed it is supposed he will have a consider­able majority throughout the State. Mr. Cushing has the majority of votes, as lieutenant Governor, both here, and at Boston.
       The Martimercurian band assembled this afternoon to choose their officers for the ensuing year. Gardner was chosen Captain, Gordon lieutenant, and Barron ensign.
       We had this evening a meeting of the ΦBK, at Cushman’s chamber; he read a Dissertation, but the dispute was omitted. Little business was done; and after appointing writers for the next meeting, we all retired. I pass’d the remainder of the evening at White’s chamber.
       Up late.
       Nathaniel Freeman of Sandwich, County of Barnstable, was 21. the 1st. of last month. Few persons are so liberally gifted by nature as this gentleman. He is of a middle size, but extremely well proportioned, his countenance is very handsome, and full of dignity: as an animated speaker he shines unrivaled in our Class, and for brilliancy of imagination he is inferior to none of his fellow students. He appears to be well acquainted with his peculiar excellence, and has therefore chiefly attended to composition; perhaps he has gone too far in this respect, so as to neglect other studies equally useful. In the languages, in the mathematical, and philosophical pursuits, and in metaphysics; though superior to the generality of the students, he is however surpassed by many individuals. He was formed for an orator, and as such he will be distinguished whether he plead at the bar, or administer at the altar. With great sensibility he unites great ambition; but notwithstanding his numerous advantages he is as free from vanity as any person of my acquaintance. He is warm in his friendship, and perhaps rather too keen in his resentments. His passions are strong, but their violence is counteracted by the generosity of his heart. He has many imperfections, which are the concomitants of humanity; but upon the whole it would be difficult to find at this university a more promising character.
      
      
       
        
   
   Freeman later studied law and practiced in Sandwich, served as brigade major in the militia, and was a representative in the congress 1795–1799 (Freeman, Hist. of Cape CodFrederick Freeman, The History of Cape Cod: The Annals of Barnstable County, Including The District of Mashpee second vol. subtitled: The Annals of the Thirteen Towns of Barnstable County, Boston, 1860-1862; 2 vols., 1:561–562; 2:137).


       
       
        
   
   Freeman, the “preferred rival” to JQA in oratory at commencement, was described as “superior in style, elegance and oratory” to JQA by the Massachusetts Centinel, 21 July. “Freeman was not deficient in elegance of diction; in mellifluousness he was unequalled. He has happily imitated the plain and just model of eloquence which has been attended with the most flattering success in this country” (JQA, Memoirs,Memoirs of John Quincy Adams, Comprising Portions of His Diary from 1795 to 1848, ed. Charles Francis Adams, Philadelphia, 1874-1877; 12 vols.   6:77).


       
      
       

      3d.
      
      
       At nine this morning the Class in two divisions read their forensics one part upon the Question “Which is the best form of government;” and the other upon that “Whether the introduction of Christianity has been serviceable to the temporal interests of mankind:” on this question, I read the following piece in favour of the affirmative:
       
        
         
          It is a subject of astonishment to me, that, at an University, where a liberal system of religion is generally professed, a question should be proposed which implies a denial, either of the goodness, or of the wisdom of omnipotence. In a Country where the forcible arguments of an infallible inquisition, reduce the opinions of all men to one standard, this question might with some decency be debated; because, those who deny the temporal advantages, which Christianity affords, might shelter themselves, under the protection of a future world; and this would be entirely consistent with the practice of putting a man to Death, in order to insure his eternal salvation. But here, thank Heaven!, religion does not stifle every sentiment which can counterbalance the vices and follies of humanity: here, without the dread of momentary, or of eternal flames, a man can affirm as his opinion, that all those who fear god and love their neighbours as themselves, will enjoy an equal share of felicity in a future State, whatever their mode of worship, may be. I am happy to say I have heard this sentiment inculcated from the sacred desk; and sorry I am to hear it now, publicly called in question. For if it be doubted whether Christianity be of service to mankind in this world, it must either be supposed necessary for salvation in the world to come, or acknowledged entirely useless and even injurious to the welfare of men.
          I am sensible, however, that those persons who maintain the negative of this question, will have a rich plunder of argument from the history of the civilized part of the earth, ever since the introduction of Christianity: From the days of Nero to those of Constantine, the bloody banner of Persecution was almost continually display’d, against the peaceful standard of Christ: a short lucid interval ensued, after which the divine institution was again attacked by the absurd imposture of Mahomet and his followers: The enthusiastic spirit of crusading, which was calculated to maintain and support the faith, increased the impor­tance of religion, by the murder of millions; and when the Christian world grew weary of contending with foreign enemies, they soon discovered, that they had sufficient to do, to defend the glory of Christ against one another: Every trifling deviation of sentiment was supposed sufficient to corrupt the whole System, as the imperceptible sting of an asp is sufficient to taint the whole mass of the blood. The different sects of Christians persecuted one another with such envenomed fury, and such unbounded malice, that an impartial observer would suppose, the principles by which they were actuated had been delivered by a fiend of hell, rather than by the Son of God.
          All this I say, may be urged by our opponents with a very specious appearance of truth. But even admitting all these facts to be incontestible, I cannot for my part, see, what they prove against Christianity. I would ask, have there been more wars, and have those wars been more cruelly conducted since the introduction of this religion, than before that aera? Certainly not: and therefore we must attribute the discord of men, to an infernal spirit which cannot be rooted from their hearts, and not to a religion whose main object is to oppose that spirit. Christianity, it is true, has been the immediate object of many contests: but when mankind have an inclination to quarrel with one another, a motive is easily found; the causes of dispute are innumerable, and had Christianity never appeared; the power of Discord would probably have been much greater than it has been. Every candid reader of history will acknowledge that the Christian institution, has gradually inspired into the hearts of men, sentiments of compassion, benevolence and humanity even towards their enemies, which were entirely unknown to the savage barbarians of antiquity. Nero and those who imitated his persecutions, would still have been tyrants, had the religion never appeared; and the innocent victims of their execrable despotism, would have been equally numerous, without acquiring the glory of martyrdom: the Saracens would equally, have borne desolation through the Earth: and conquest would have been a sufficient motive for crusading, if devotion had failed but mercy would have been unknown among the conquerors, and perpetual slavery would have been the mildest lot of a vanquished army. If from these considerations we conclude, that Christianity has been beneficial to mankind collectively, how much more reason have we to think it has promoted their happiness individually: it has strengthened the influence of every sentiment of humanity and benevolence: it has taught us, our real duties towards one another, and towards ourselves. It has vindicated the rights of nature, which before its introduction had been violated, even by the principles of civil Society: it has restrained within proper bounds, even the sacred rights of parental authority, and shewn the cruelty, and the absurdity of abandoning an infant to destruction for any deformity in its bodily frame: it has enlarged our views, and taught us, not to confine our goodwill and friendship, to the small circle from whom we have received, or to whom we have granted favours, but to embrace in the arms of our affection the whole human race: it has inculcated the sublime maxim of loving our enemies, and of praying for those who persecute, and in short, if it does not enable us to reach the summit of perfection, it is because we wilfully depart from its guidance and direction.
         
        
       
       At 11 o’clock Mr. Williams, began his course of experimental philosophy, by a lecture on the properties of matter.
      
      
       
        
   
   JQA’s draft, dated 2 April, contains only minor variations (M/JQA/46, Adams Papers, Microfilms, Reel No. 241).


       
      
      

      4th.
      
      
       Employ’d great part of the day in collecting the theses. I have now as many as I shall want excepting five or six in fluxions which I cannot easily find, as I do not understand the doctrine enough for my own satisfaction: in the evening the sodality met at Mayo’s chamber, and play’d till 9.
       I was very much fatigued and retired to bed quite early.
       Timothy Fuller of Needham, Suffolk County, will be 22. the 26th. of next July. I have very little acquaintance with this person, and his character is such as will not induce me to cultivate an intimacy with him. His countenance is perfectly stupid, and has no other expression than that of gin or brandy, his chief talent lies in drinking largely of these liquors without apparent intoxication, and in smoking tobacco; and this talent he improves by incessant application; as a classmate I insert his name, and my plan obliges me to give the traits which distinguish his character. I would fain mention his virtues; but if he possesses any they are too deep to be perceived by common observation.
      
      
      
       
        
   
   That is, differential calculus (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
       
        
   
   Fuller became a physician in Needham (Francis H. Fuller, “Descendants of Ensign Thomas Fuller, of Dedham,” Dedham Historical Register, 5:128 [July 1894]).


       
      
      

      5th.
      
      
       At eleven this forenoon, Mr. Williams gave us, the second, philosophical lecture: it was upon the incidental properties of matter, and excepting very few deviations, was expressed in the same terms with that we had last year upon the same subject: indeed, whether the professor’s time is taken up by other studies, or whether he is too indolent to make any improvements in his lectures, it is said he gives every year the same course, without adding or erasing a line.
       However interesting the subject may be, there are many students who find no entertainment in the repetition of what they have already heard and frequently read; and I must myself confess that these lectures which were highly entertaining last year, afford me little amusement or instruction at present: if the experiments and the observations upon them were somewhat varied, I should now attend the lectures with as much satisfaction as I received from them last year.
       Drank tea at Foster’s chamber. Mr. Bissi was there. In the evening I went with Cranch, and Mead to Mr. Pearson’s; I invited the ladies to my chamber exhibition day: the professor himself was not at home. We also went and passed about an hour at Mr. Hilliard’s.
      
      

      6th.
      
      
       We this day returned our books to the library.
       I went immediately after prayers to Mr. Wiggles worth’s; where I found only Mr. Ellery and Miss Peggy: I waited there a short time and went from thence to Mr. Williams’s, but did not find a soul at home. I spent a couple of hours in the evening with Sever at Mr. Gerry’s. Mrs. Gerry was quite unwell, so that we neither saw her nor her Sister.
       Thomas Hammond of Rochester, Plymouth C: was 20 the 17th. of last August. He has a mixture of good and bad qualities, so equally poised, that it is difficult to determine, whether his character may be called good or bad. He has it is said an independent spirit; but I believe few students at this place distinguish properly between independence and impudence: it is certain that Hammond, by this same independent spirit has indisposed every governor of the university against him; and whether this circumstance is much to his credit, an impartial world may determine: he is studious, and has a good knowledge of the Latin Language in particular. As a metaphysician some think him acute, but I have more frequently known him to dispute about words, and dabble with trifles, than to reason with superior judgment or genius. His moral conduct is not wild or extravagant, but at times his profanity, will make the most abandoned, stare. In short if he has any principles they are certainly not such as I should wish a friend of mine to adopt.
      
      
       
        
   
   Hammond became a lawyer and settled in New Bedford (Fleet’s Pocket Almanack and Massachusetts Register,A Pocket Almanack...Calculated Chiefly for the Use of the Commonwealth of Massachusetts...To Which is Annexed, The Massachusetts Register [title varies], Boston: T. and J. Fleet, 1779-1800; 22 vols. 1794).


       
      
      

      7th.
      
      
       Mr. Williams gave us this forenoon a lecture upon motion: the same which we heard a twelve month past; upon that subject. Fine weather.
       I have been this day chiefly employ’d in making preparations for exhibition. White brought me some things from Boston. Spent great part of the afternoon at Cranch’s chamber.
      
      

      8th.
      
      
       Mr. Burr preach’d to us this afternoon, a pretty good Sermon. In the evening I attended the meeting of the A B. and read an essay. Several other pieces of the same kind were presented but the Oration and forensic were omitted. Freeman requested a dismission from the Society, and it was granted: Cranch was chosen in his stead to deliver the anniversary Oration on the 12th. of next month. It was 10 o’clock before we had perform’d all our business.
       A B. N. 7.
       
        
         
          
           Oh! sovereign of the willing soul,
           Parent of sweet, and solemn-breathing airs,
           Enchanting shell! the sullen cares
           And frantic Passions, hear thy soft controul.
           
            Gray.
            
           
          
          The influence of music and Poetry, upon the human mind, have so frequently been expatiated upon, that it would be needless to attempt producing any new ideas on the subject: but we may derive entertainment and instruction, from the repetition of what has already been said, and this exercice of the mind preserves its health, and enables it to execute greater projects.
          There is something unaccountable in the human mind, by which it is obliged (if I may so express myself) to receive pleasure from harmony. It is certainly involuntary, nor can it be subjected to the laws of reason. It appears to be peculiar to the mind of man, for notwithstanding all the splendid tales told of Orpheus and Amphion, it is plain that none of the beast creation are sensible to the charms of music: if any of the domestic animals, received pleasure, from a concert of instruments, many of them have a faculty of manifesting their sensibility which certainly, would not lay dormant upon such Occasions. Sound it is well known, has a great effect upon many animals, but seldom otherwise than to strike them with terror. The generous horse, is startled at the rumbling of the drum, and roused at the clang of the trumpet: but he does not appear at all affected by instruments which convey gentler sounds, and it is plain, that martial music, instead of affording him pleasure, always terrifies him. It is not the harmony, which actuates him, but the noise.
          There are indeed birds, which by the mere strength of nature, will warble strains, scarcely to be surpassed by the most admired compositions of art. But it must be supposed that these powers are only mechanical, for those birds, that utter only harsh, disagreeable notes, are as fond of hearing themselves, as the nightengale. It is not necessary to produce many arguments in favour of a proposition, which perhaps no one would deny. Enough therefore has been said, to this Point.
          This fondness for harmony is then one of the characteristics which distinguish man from the brute creation: and it is one of the richest sources of enjoyment, that an indulgent providence has granted him. Harmony, under various forms can rouse, soften or restrain all the passions in the human breast. There is scarce a sensation in the heart, but there may be found a musical note in unison with it. I appeal to the experience of every person, whether all their passions have not been influenced by the power of harmony? 
            
             “If in the breast tumultuous joys arise,
             Music her soft assuasive voice applies.
             
             And when the soul is prest with cares
             Awakes it with enlivening airs.
             Warriors she fires, with animating sounds,
             Pours balm into the bleeding lovers wounds.”
            
            It is remarkable that this charm is rather falsified, and corrupted, among civilized nations, than perfected: its efficacy appears to be diminished in proportion to the advancement of civilization. If we carry our researches so far back as the fabulous ages of antiquity, we shall hear of its influence not only over lions, and tygers, not only over rocks and Forests, but even over the stern, unrelenting tyrant of the infernal regions. We know how far these accounts are to be credited; but at the same Time, it must convince us, to what a degree of enthusiasm the fondness for harmony was carried in those days. As soon as the light of history begins to dawn, we find the effects of music to be much diminished. Still however we hear of a Tyrtaeus, who by a song, rallies the retreating forces of Sparta, and turns the scale of victory: still we hear of an Homer deified for his verse, and that verse, consulted as an oracle upon all occasions; still we are told of a Timotheus, who “bids alternate passions, fall and rise 
            
             While at each change, the son of Libyan Jove,
             Now burns with glory, and then melts with Love,
             Now his fierce eyes, with sparkling fury glow,
             Now sighs steal out, and tears begin to flow
             Persians and greeks, like turns of nature found,
             And the worlds victor stood subdued by sound!”
            
            Yet if we examine the subject, with attention, I believe we shall have reason to conclude, that the power of music has been gradually declining to our own times. There is but one modern story which is any thing like those of antiquity concerning the influence of harmony: it is told by Dryden, in his ode to St. Cecilia.
          
           When to her organ, vocal sounds were given
           An Angel heard, and strait appear’d
           Mistaking Earth for Heaven.
          
          If such always have been, and such always must be the effects of music, what can be said of the man, who is not affected by it? Let us conclude with the great master of human nature.
          
          
           “The Man that hath no music in himself
           Nor, is not moved with concord of sweet sounds,
           Is fit for treasons, stratagems and spoils,
           The motions of his spirit are dull as night,
           And his affections dark as Erebus.”
          
         
        
       
      
      
       
        
   
   Thomas Gray, “The Progress of Poesy,” lines 13–16 (Poetical Works of Mr. Gray, new edn., London, 1785, p. 25, at MQA). This poem was copied by JQA as early as Sept. 1782, while he was living in St. Petersburg (M/JQA/26, Adams Papers, Microfilms, Reel No. 221).


       
       
        
   
   “Ode for Music on St. Cecilia’s Day,” lines 24–29. JQA copied Pope’s poem into another of his commonplace books in Aug. 1782 (M/JQA/24, Adams Papers, Microfilms, Reel No. 219). The poet’s lines 26–27 read: “Or, when the soul is press’d with cares,/Exalts her in enlivening airs.”


       
       
        
   
   “An Essay on Criticism,” lines 376–381.


       
       
        
   
   “A Song for St. Cecilia’s Day,” (1687), lines 52–54—also copied by JQA in Aug. 1782 (M/JQA/24, Adams Papers, Microfilms, Reel No. 219). In the first line JQA substituted “sounds” for “breath.”


       
       
        
   
   The Merchant of Venice, Act V, scene i, lines 84–88.


       
      
      

      9th.
      
      
       This is the last week in which our Class attend recitations; and, this morning Mr. Burr gave us the last 30 pages of Burlamaqui for to-morrow morning.
       Preparing for exhibition; wrote a little.
       In the evening the two musical Societies met together in Putnam’s chamber, and perform’d the anthem. Not in the best manner possible.
       Thaddeus Mason Harris of Maiden, Middlesex, will be 19 the 7th. of next July. As a scholar he is respectable, and his natural abilities are far from contemptible; he has a taste for poetry and painting which wants cultivation, and a benevolent heart, which wants judgment to direct it. He has a great share of sensibility, which has led him into an excessive fondness for pathetic composition; so that all his exercises appear to be attempts to rouse the passions; though frequently the subject itself will not admit of passion. His speaking is injured by the same fault; for in endeavouring to call up the affections of his hearers, he runs into a canting manner, which disgusts instead of pleasing: this failing is however amiable, because it proceeds from the warmth of his heart. His disposition I believe to be very good; and if the picture is a little shaded by Vanity, a foible so universal ought to meet always with our indulgence, his constitution is feeble, and his Circumstances are penurious, but his spirit is independent, and his mind is cheerful.
       
      
      
       
        
   
   Harris afterward studied divinity, but served as Harvard Librarian from 1791 to 1793 before holding the pulpit at the First Church, Dorchester, from 1793 to 1838 (Nathaniel L. Frothingham, “Memoir of Rev. Thaddeus Mason Harris, D.D.,” MHS, Colls.Massachusetts Historical Society, Collections and Proceedings., 4th ser., 2 [1854]:130–155).


       
      
      

      10th.
      
      
       The weather in the morning was disagreeable, but cleared up, at about ten. Had company at my chamber. Major Cabot and his Lady, Miss Bromfield, Miss Thomson, and Miss Fayerweather, Miss Williams, and Miss Wigglesworth; Mr. Ellery, Mr. Ware, and Miss Andrews, with several of my Classmates. It was almost twelve before the president made his appearance, immediately after which the performances began. The Latin Oration was omitted: B Barron, has been prevented by indisposition from writing it: the forensic dispute between Eaton, and Harris, came on, first. It was upon the question, “Whether Man, has a natural right to destroy inferior animals” very well supported on both sides: Though Harris in one or two passages, could not help indulging, his fondness for the pathetic: the next thing was the syllogistic dispute, by Treadwell respondent, Hill, Underwood, and West, opponents. The two first only performed, and Hill, blundered a little. The Question was, “whether the origin of all our ideas may be referred to the senses.” The Dialogue between Tamerlane and Bajazet was next spoken by the juniors Barron and Abbot. The greek oration, by Phillips, followed; after which I mounted the stage with Freeman and Little. I read the following piece. Little spoke immediately after me, upon Physic, and Freeman, closed, with a panegyric upon Divinity, which he performed so well that we were honoured with a clap.
       
        
         
          A Conference Upon the comparative utility of Law, Physic, and Divinity.
          
           Law
           
          
          At a time when the profession of the Law, labours under the heavy weight of popular indignation; when it is upbraided as the original cause of all the evils with which the Commonwealth is distressed; when the legislature have been publicly exhorted by a popular writer to abolish it entirely, and when the mere title of Lawyer, is sufficient to deprive a man of the public confidence, it should seem, this profession would afford but a poor subject for panegyric: but its real utility is not to be determined by the short lived frenzy of an inconsiderate multitude, nor by the artful misrepresentations of an insidious writer: with this consideration, I shall rely upon the candor of the audience, without being terrified by the prevailing prejudice of the day.
          It is a melancholy reflection, that the utility of all the learned professions, depends entirely upon the errors, the infirmities, and the vices of mankind: Were the conduct of men towards one another directed by the invariable and eternal rules of reason, and equity, there would be no occasion for the laws of Man: if the human frame were not subject to disorders and convulsion, the skill of the physician would not be required; and if our passions were never to lead us astray from the duties which we owe to the creator, and to our fellow mortals, an order of divines would be wholly unnecessary. Unfortunately these very institutions, which were calculated to correct the frailties, and to supply the deficiencies of humanity, afford striking examples of its weakness. The lawyer depends for his subsistence, upon the breach of those Laws, whose dignity his profession obliges him to maintain; the interest of the Physician, is benefited, by the loss of that health which he is employ’d to restore; and were those vices and follies to cease, which the preacher condemns with abhorrence, and laments with pathetic eloquence, his welfare would not be promoted so much as that of religion: I am sensible, gentlemen, that the profession of the law, has been charged with this defect in almost all nations, and under all governments, whilst the physician, and the divine, have more frequently escaped the imputation. The law, labours under peculiar disadvantages in this respect. Whenever two individuals appeal to the Laws of their country to decide a dispute between them, one of them, must necessarily be in the wrong; yet such is the influence of the passions, that very frequently each of the parties is confident in the justice of his cause; and consequently, whatever the judgment may be, one of the parties, at least will consider himself injured: instead of imputing his misfortune to his own imprudence or folly, his passion will immediately suggest that it was owing to the ignorance or negligence of his lawyer, or to the sophistical refinements of the pleader for his adversary: to circumstances of this nature, more than to any peculiar depravity of the lawyers, is owing the general odium which the profession has incurr’d: The physician has the same temptation to lengthen out a disease, that the lawyer has to protract the final issue of a cause; but if it should overcome his virtue, he is not in an equal danger of being detected; because he can easily convince his patient that the obstinacy of the disease is invincible: and should the patient die, such is the discretion and politeness of the dead, (as a dramatic author has observed) that they are never heard to complain. The opposite interests of religion, and of the preacher are still less exposed to public view: the Divine may continue year after year in the same round of exhortation: he may point out to his people the evil tendency and pernicious consequences of sin: with the most ardent zeal, he may recommend to them to practice humility, moderation, sobriety, and every other Christian virtue: so long as he addresses his discourses to men, he will never be in want of fruitfull topics for declamation; and so long as he performs all that is enjoined him by his profession, his people can never censure him, because they do not reform their manners.
          But, gentlemen, general reflections against any particular order of men, are as false as they are illiberal; and while I freely acknowledge the abuse which may be made of the learned professions, with the most heartfelt satisfaction, I can affirm that in this country they are generally filled with men incapable of using base and ignoble arts; men, whose virtues place them beyond the reach of malice, and whose talents must always command respect.
          I shall not attempt to prove the superior utility of this profession over the others; they are all absolutely necessary for the happiness, nay for the very existence of a civilized Society; and therefore I conceive their utility to be equal: their objects are to secure the possession of the three greatest blessings which contribute to the felicity of mankind, health, liberty, and innocence. Deprived of either of these, a man must necessarily be wretched; but so long as he possesses them all, he will never be overwhelmed by the torrent of other misfortunes. I shall leave it to you, gentlemen, to expatiate with superior elegance upon the utility of Physic and divinity, and shall only beg leave to mention some of the particular advantages, which are derived to Society from the profession of the law.
          Before the establishment of Society, the only law by which the conduct of men towards one another could be directed, was that of benevolence, which nature has implanted in the human heart, and the influence of this amiable virtue, was frequently overpowered, by the irresistible violence of unrestrained passions. When men first began to unite in small communities, it was necessary, that the rights and obligations of every individual, should be ascertained, by some permanent regulations: the Societies being neither extensive nor numerous, the laws at first were simple and few in number: but in proportion as the wealth the prosperity and the numbers of the Society increased, the duties and the rights of every citizen increased with them: as soon as an intercourse was opened between different States, an additional System of Laws was requisite, to regulate the communications between different nations; and finally by a continual and unavoidable multiplication of the laws, the system became so complicated, that a perfect knowledge of it, could not be obtained, without assiduous attention and laborious application: the greatest part of the community engaged in other pursuits, could not attend sufficiently to this study: it was however necessary that the laws should be executed: judges were therefore necessary who should know exactly what proportion had been established by the laws, between the punishment and the crime: it was necessary that the man to whom nature and fortune might have dispensed their gifts with liberality, should in a court of Law, have no advantage, over him, whose mind should be neither enlightened by science, nor dignified by genius: it was necessary that wealth and talents should not be taken as proofs of innocence, nor poverty and ignorance of guilt: hence arose the necessity of this profession, and whatever may be the insinuations of Envy, or the aspersions of Malice, it has certainly been the means of placing men upon a more equal footing in the courts, than they would be if every man, were obliged to plead his own cause. What employment can in fact, be more truly respectable and useful, than to defend the cause of innocence, and to vindicate the rights of injured justice: to protect the feeble, and defenceless son of poverty, from the cruel fangs of Oppression, and to detect the villain who either publicly or in secret violates the laws of Society, or endangers the safety of individuals.
          The intimate connection between the science of the laws, and that of government must be obvious to everyone. The liberty of a State consists in the unlimited obedience of its citizens to the laws alone: every breach of a law, is therefore a breach of the liberties of the Community: and consequently, the man, whose profession obliges him to enforce the execution of the laws, must naturally be jealous, and tenacious of the liberty of his Country.
          In free governments, lawyers have been more frequently admired by posterity, than rewarded by their contemporaries, for their ardent patriotism, and their generous spirit of freedom. The name alone of a Demosthenes or a Cicero conveys the idea of the father of his Country; yet, it is well known, that one of these exalted patriots, to avoid being given up by his ungrateful countrymen to the tyrant of Macedon, was obliged to put a period to his own existence: the other was banished from the very city, which by his vigorous exertions, and indefatigable vigilance, had been saved from impending destruction; and was finally murdered by the unhallowed hands of an execrable miscreant whose life had been preserved by his eloquence.
          In absolute monarchies, where the physician has not the most distant connection with public affairs, and where the clergy, are frequently used as the blind but powerful instruments of despotic sway, the lawyers, are the only set of men, who oppose any barrier to the arbitrary proceeding of tyranny. “The parliaments of Paris” says Dr. Moore “can remonstrate to the throne; and have done it, with such strength of reasoning, and energy of expression, that if eloquence were able to prevail over unlimited power, every grievance would have been redressed. Some of these remonstrances, not only display examples of the most sublime and pathetic eloquence, but also breathe a spirit of freedom which would do honour to a british house of commons—indeed the lawyers in France, have display’d more just and manly sentiments of government, and have made, a nobler struggle against despotic power than any set of men in the kingdom.” Such was the testimony of a writer who was not a lawyer and who was an Englishman. Yet he adds with equal truth that they are both in private society, and upon the stage, the objects of continual ridicule. The only inference that I can draw from this is, that the man who undertakes to promote the welfare of his fellow creatures, must be actuated by some nobler motive, than the desire of obtaining their gratitude and applause.
          But, gentlemen, I must repeat, that notwithstanding my partiality in favour of this profession, I have the highest veneration for those, in praise of which you are about to speak: a bigoted attachment to one course of life, joined to a contempt or hatred, of any other, is the sure characteristic of a trifling genius, and a contracted mind: and you will acknowledge with me, that the man, who unites the talents of the mind to the virtues of the heart, will always render whatever profession he embraces, respectable, and useful.
         
        
       
       After the conference, Prescott delivered the Hebrew Oration; but had not got it by heart. Foster then spoke the english oration, which was applauded by a clap. It was upon the political situation of affairs: but in the old stile of invective against luxury, and foreign gewgaws.
       After the performances closed, the company escorted the Corporation and overseers to the stewards. It was after 3, before they finished their exercices. Charles and I dined at Mr. Williams’s, in company with Mr. Ward, a young gentleman who graduated at this university, a few years agone; a Miss Miranda Woodward, and my classmate Phelps: the professor himself was not at home: but came in before we went away: He was uncommonly merry and witty: he had several spats with Dr. Waterhouse who called there after dinner.
       I pass’d the evening at Judge Dana’s: he recovers but slowly.
      
      
       
        
   
   Nicholas Rowe’s play Tamerlane, A Tragedy, first produced in 1702, in which the Mongol Tamerlane defeated Bajazet, leader of the Turks, was very popular throughout the 18th century as a result of its political allegory, “an unsubtle presentation of the struggle between William III and Louis XIV abroad and the Whigs and Tories at home” (Tamerlane, a Tragedy, ed. Landon C. Burns, Phila., 1966, p. 5, 6). Harvard had two copies of Rowe’s Tamerlane, which appears in the second volume of his Miscellaneous and Dramatick Works, 3 vols., London, 1733 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 131).


       
       
        
   
   Two other copies of JQA’s piece, with minor variations, exist among the Adams Papers: one, enclosed with JQA’s letter to JA, 30 June; the other, a draft copy, in M/JQA/46 (Adams Papers, Microfilms, Reel No. 241).


       
       
        
   
   Honestus, or Benjamin Austin. See entry for 10 July 1786, note 2 (above).


       
       
        
   
   The draft version reads: “the descretion, and the prudence of the dead, (as a witty french dramatic writer has said observed,) is surprising: for is so great that they are never heard to complain of the physician, by whom they were destroy’d.” This comes from Molière, Le Médecin malgré lui (1666), Act III, scene i. JQA purchased Molière’s works in St. Petersburg in Sept. 1782 (Oeuvres, vols. 1–4, 6–7, Paris, 1760, vol. 8, 1753, at 4:167; Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.).


       
       
        
   
   Unclear in Diary, but rendered as “cruel” from both copies of JQA’s speech.


       
       
        
   
   Philip II (382–336 B.C), King of Macedon and father of Alexander the Great.


       
       
        
   
   JQA is apparently referring to Octavianus, or Augustus (63 B.C.–A.D. 14), who did not oppose Antony’s nomination of Cicero as victim of proscriptions under the new triumvirate of 43 B.C., composed of Antony, Lepidus, and Augustus. Cicero was murdered by soldiers shortly thereafter (Harper’s Dictionary of Classical Literature and Antiquities, ed. Harry Thurston Peck, N.Y., 1898).


       
       
        
   
   John Moore, A View of Society and Manners in France, Switzerland, and Germany: With Anecdotes Relating to Some Eminent Characters, 6th edn., 2 vols., London, 1786, 1:102 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 75).


       
      
       

      11th.
      
      
       I went down this morning to the president to know the determination of the Corporation with respect to a private Commencement; and was told that the petition of the Class was rejected: because they supposed that if public Commencements were lain aside, there would be no stimulus to study among the scholars: and they are afraid, that by granting our petition, they might establish a precedent which the following Classes, would take advantage of, and claim as a right, what we only request as a favour. Another reason which Mr. Willard said, had weight, although the gentlemen did not choose to avow it publicly, was their fear of offending the future governor by depriving him of that opportunity to show himself in splendor and magnificence.
       I walked down to Boston with Forbes. The weather was very fine. Dined at Dr. Welch’s, and soon after dinner set off, for Braintree: drank tea at My Uncle Adams’s, and got home, at about 7 in the evening.
      
      
       
        
   
   Relations between the College and John Hancock were uneasy because of the unsettled problem of Harvard’s finances arising from Hancock’s tenure as treasurer. Hancock, who had been appointed in 1774, neglected to receive or pay the College accounts. Finally, in 1777, he was eased out of office, which he considered an insult, and Ebenezer Storer was appointed in his place. Hancock was slow to clear up the overdue accounts, and in 1780 Harvard renewed its request for a settlement to no avail. Four years later Hancock took fresh offense over the seating plan of the Lafayette dinner, but nevertheless paid up some of the debt shortly thereafter. The whole matter, however, was not settled until 1795, two years after Hancock’s death. His heirs even then paid only simple, not compound, interest on the arrears (Morison, Three Centuries of HarvardSamuel Eliot Morison, Three Centuries of Harvard, 1636-1936, Cambridge, 1936., p. 153–156).


       
      
      

      12th.
      
      
       By using so little exercice, as I have done for these 18 months; and leading a sedentary life; I have got into a very indifferent state of health: and have determined to attend to nothing further this vacation, than to get into a better way: for this purpose I have begun to take much exercice, from 9 to 1, and from 3 to 6, I was rambling about with my gun. Mr. Gannett and his Lady, got here just before dinner, on their road to Sandwich; and the weather being rather disagreeable they will tarry here this night.
      
      

      13th.
      
      
       Mr. and Mrs. Gannett went away at about 11. this forenoon, and left their daughter here. I pass’d the greater part of the day again in strolling: I wrote however a little. I am much afflicted with the heart burn, and have always been in the vacations at Braintree, much more than at any other time.
      
      

      14th.
      
      
       Spent the day very much like the two former. We have destroy’d almost all the birds within five miles about: I am reduced to neglect the improvement of the mind for the sake of the body. This is as dull and insignificant a manner of doing away a man’s life, as any that could possibly be invented.
      
      

      15th.
      
      
       Went to meeting in the forenoon, and heard Mr. Wibird preach. That most pleasing part of his performances is his reading the psalms: I never heard any person read Poetry with so much propriety, and energy. He appears inspired at those times, though never in his own discourses. I did not go in the afternoon.
       Mr. and Mrs. Gannett pass’d by in the afternoon, on their return to Cambridge. When they got to Hingham, Mrs. Gannett found herself so ill, that she could not proceed any further, and therefore determined to come back.
       We went in to Mrs. Apthorp’s with the young Ladies this evening. Miss Charlotte, who but a twelve month agone, was as stiff as buckram, and speechless as a Statue, has been for a few months at school in Boston, and is become quite a prateapace, full of airs and laughter: a few years more however may give her judgment, and they say she is not destitute of sense.
      
      

      16th.
      
      
       A very fine day. At about 10 this morning, the president and his Lady, Mr. and Mrs. Hilliard, Mr. Tucker and Mr. Ware, arrived here on their way to Sandwich. They breakfasted here, and proceeded forward, at about eleven. I was just mounting with my Classmate Vose when Foster and Lloyd came up, in company with Dr. Howard and Mr. Foster. They stopt to refresh their horses; we waited for them, half an hour, and finally set off without them at half past eleven. A little after one, we arrived at Hingham and all dined there. After dinner I went with Vose and Lloyd as far as Plymouth.
       
       We stopped a few minutes at Kingston where we found Fiske and Sever. Mr. Tucker and Mr. Ware came on with us. Dr. Howard and Mr. Foster came no further than Pembroke, 11 Miles back. The president and Mr. Hilliard stopped at Kingston, so that we were sufficiently divided, not to be inconvenient to one another. The roads in general were pretty good: but very dusty, the weather being very dry: the soil is not very good, especially on this side of Pembroke. The last 8 miles shew us a large proportion of pine trees and barren sands.
      
      

      17th.
      
      
       The whole company arrived here early this morning: we went up into the burying ground and saw the ruins of the first fort built by our ancestors in this part of the world. We found several ancient grave stones but none dated prior to the commencement of the present Century. Between 9 and 10 this morning the Cavalry set off; Mr. Ware, Mr. Tucker, Mr. Gannett, Mr. Whitman, Mr. Haven, Vose, Lloyd, and myself. The President had been very careful to desire almost every individual, that proceeded forward, to bespeak a dish of clams for him at Ellis’s a tavern about 9 miles from Sandwich, famous for the excellency of the shell fish which abound there; but alas! how uncertain are the hopes of men, how liable to disappointment: when we got to the tavern the tide was high and no clams could be got: we left the President to comfort himself with his own reflections, and before two o’clock we arrived at Mrs. Fessenden’s tavern at Sandwich: we found Freeman and Little, just mounting their horses to go and meet the Company. We drank tea and supp’d at Mr. Freeman’s, and returned to the tavern to lodge. Parson Whitman, of Welfleet, a man that professes to be a wit, Mr. Damon, a young clergyman, and a Mr. Green, supped with us, and endeavoured as much as possible to make us merry.
      
      
       
        
   
   The fort at Plymouth, built in 1622 in response to the news of the Indian massacre of settlers in Virginia that year, was repeatedly repaired and extended (James Thacher, History of the Town of Plymouth..., Boston, 1835, p. 48, 72, 77).


       
      
      

      18th.
      
      
       At about 11, this morning, we went from Mr. Freeman’s to the meeting house: it was much crowded: a number of anthems were sung by the People of the town, and the buxom beauties of the Cape, had collected together in one gallery. By twelve the young candidate made his appearance preceded by the gentlemen who were to consecrate him to the service of God: Mr. Hilliard began the ceremony with prayer: Doctor Howard then delivered an excellent Sermon, to the general satisfaction; full of candor, benevolence, and piety, with the most liberal sentiments. Mr. Shaw of Barnstable then gave the charge, and spoke very curiously; his language and ideas, however, were good; a Mr. Stone gave the right hand of fellowship, in such a manner that he appeared to me to be a man destitute of all feeling. Mr. Reed of Bridgwater made the last prayer, and the whole ceremony was concluded by another anthem; it was past 2 before they finished: all the students returned then to Mr. Freeman’s, where we dined. In the afternoon we went to Mrs. Williams’s, who is the widow of the late minister of this place, and at whose house Mr. Burr entertained his Company. The house was full; but we crept in with the crowd. After tea, we went with a number of Ladies to a certain house where we were to have had a dance, but we were so much crowded there was no room left to move in, not till after 11. Here was an odd scene: at about two we conducted the ladies to their homes, and then retired to our own lodgings. A young lady by the name of Caroline Williams is the celebrated beauty of Sandwich; she is fair extremely delicate, and her features are regular and well proportioned: but I cannot think her so uncommonly beautiful, as many persons suppose, and as she appears convinced herself: her Sister Patty is more agreeable.
      
      
       
        
   
   Oakes Shaw, minister of the West Parish Church and elder brother of John Shaw, JQA’s uncle (Nahum Mitchell, History of the Early Settlement of Bridgewater, in Plymouth County, Massachusetts, Including an Extensive Family Register, Boston, 1840, p. 291).


       
       
        
   
   Anne Buckminster Williams, wife of Abraham Williams, who had been minister at Sandwich from 1749 until his death in Aug. 1784 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 11:498–501).


       
      
      

      19th.
      
      
       Between 10 and 11 this morning I set off with Vose and Lloyd, and Clark, and arrived at Plymouth, before 2 in the afternoon. We found Sever and Henry Warren as soon as we arrived, and dined with them at a Mr. Russells; I paid a visit to Mrs. Thomas, and pass’d the afternoon at Warren’s chamber. We drank tea at Mr. Russell’s: he has two fine Sisters; one of them remarkably handsome. After tea we adjourned to Bartlett’s tavern, where we amused ourselves with cards till 11 at night and then went to supper. The company consisted of Captain Thomas, Mr. Russell, H. Warren, Sever, Vose Lloyd, and me. After supper the glass circulated so briskly, that one of the Company, became immensely foolish. Cards were again proposed; at three in the morning the travellers retired, and left the other four at whist, where they continued, till an hour after Sun rise.
      
      

      20th.
      
      
       At nine this morning we left Plymouth, and proceeded with Sever, and Warren, to Kingston. They had been up the whole night, and we were upon the run, the greatest part of the two last nights; we were consequently very much worn out and fatigued. Just as we arrived at Mr. Sever’s in Kingston, we found the President and his Lady, going from there. We rambled about before and after dinner: and finally kept ourselves awake, with backgammon and whist till 9 o’clock, after which we retired to bed.
      
      

      21st.
      
      
       Snow’d quite fast this morning, and the weather was very cold. Between 10 and 11 however we departed from Kingston, and arrived a little before two at Cushing’s tavern in Hingham, where we dined, after which we proceeded forward; I stopp’d at Dr. Tufts’s, where I found, my brothers and Cousin. At about Sunset I started again, and got home, just after dark. I then heard of a terrible fire, which happened in Boston last night, and consumed an hundred buildings among which three or four belonging to Mrs. Amory, the mother of an amiable classmate of mine, whose misfortune I peculiarly lament.
      
      
       
        
   
   The fire was centered along Orange (now Washington) Street near Beach Street in what was then the southern part of Boston. The fire’s destructiveness was eclipsed up to that time only by the great fires of 1711 and 1760 (Independent Chronicle, 26 April).


       
      
      

      22d.
      
      
       Somewhat fatigued in consequence of my journey: for which reason, I did not go to meeting to hear Mr. Taft comment upon the scriptures. Was at the office, writing the greatest part of the day.
       
      
      
       
        
   
   Moses Taft, minister of the south precinct of Braintree (now Randolph) (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 13:135–136).


       
      
      

      23d.
      
      
       Rambling about with my gun all the forenoon; but with little success: went and dined at my uncle Quincy’s and pass’d the afternoon there: when I return’d I found Mrs. Warren, had been at Mr. Cranch’s; with her Son.
       Weather very dry.
      
      

      24th.
      
      
       Very warm this forenoon. After dinner, I had just set out with my aunt to go down to Mr. Beale’s in Dorchester, when we met Mrs. Williams, and her daughter in a Chaise; we returned, and about ten minutes after Mrs. Beale, and Miss Mayhew, with Ben and Miss Street, came in. Mrs. and Miss Williams propose passing the night here.
      
      

      25th.
      
      
       The other young gentlemen, went off at about 8 o’clock: I waited about an hour longer, in order to accompany Mrs. Williams. Stopp’d about a quarter of an hour at Genl. Warren’s, and arrived at College before 12: found very few of the students arrived; pass’d the evening at Mr. Dana’s: he is still upon the recovery, but not very fast.
       Walter Hunnewell, will be 18 the 10th. of next August. His misfortune is to have been born in low life, and to have been kept in it to this day. The company which his education necessarily led him into has been such as students are not used to keep; and his Classmates, consequently treat him with the most perfect neglect: as a scholar he is remarkable on neither side; and his genius appears suited to the condition in which he was born; he is a mere cypher in the Class, and was it not for the public exercices which he is obliged to attend; I should never have known there was such a person in College.
      
      
       
        
   
   Hunnewell later became a physician and practiced in Watertown (James Frothingham Hunnewell, Hunnewell: Chiefly Six Generations in Massachusetts, [Cambridge], 1900, p. 30–31).


       
      
       

      26th.
      
      
       The students return, slowly. Cranch went back to Braintree last night. Clark arrived from Plymouth, where he left Sever and Fiske. Rain’d almost all the forenoon, and cleared up at about dinner time.
       Joseph Jackson of Brookline was 19 the 27th. of last October. His countenance is of a brown inexpressive cast, and his face is as perfect a blank, as his mind. His eyes are black, and always in an unmeaning stare. He is extremely dull of apprehension, and possesses no other talent, than that of pouring forth with profusion the language of Billingsgate. If I was called to point out the smallest genius in the Class, I should show him: if the most indolent and negligent student, he would be the man: but at the same time I must do him the justice to say he is not vicious; and when all the faults which a man has, may be attributed to nature, perhaps we ought not to find fault with him. Died. August. 1790.
      
      
       
        
   
   Jackson later studied medicine with his uncle, Dr. Clement Jackson, and with Ammi Cutter in Portsmouth, N.H. (John Pierce, Reminiscences of Forty Years . . . in Brookline, Boston, 1837, p. 33; Russell Leigh Jackson, “John Jackson and Some of His Descendants,” NEHGR,New England Historical and Genealogical Register. 97:9 [Jan. 1943]).


       
       
        
   
   Added at a later date.


       
      
      

      27th.
      
      
       Went into the library, and took out one Volume of Wolff’s mathematics. Charles went to Boston: this evening Cranch returned from Braintree: we had a class meeting this evening, and voted to present a petition for a private Commencement to the overseers, who are to meet next Tuesday. I was desired, with Barron and Packard to draw up the petition. The meeting was adjourned to monday night.
      
      
       
        
   
   Christian Wolff, Elementa Matheseos Universae, 5 vols., Geneva, 1743–1754 (Harvard, Catalogus Bibliothecae[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., 1790, p. 92).


       
      
      

      28th.
      
      
       The Boston Scholars come up this evening, after entering their names at the buttery on Wednesday.
       I drew up the petition, this day, but it was little more than a repetition, of what has been said in those which were presented to the Corporation.
       
       Asa Johnson of Bolton, Worcester County, was 28 the 6th. of this month. He is the oldest person in the Class, and without possessing a superior genius, he is literally mad with ambition: 
         
          What shall I do to be forever known?
         
         appears to be the question he has frequently asked himself: but unfortunately he has hit upon a method which will not succeed: he has determined never to be of the same opinion with any other person; and to set the world at defiance: the first point which he establishes is, that the existence of a God is an absurd chimaera, which little minds only can conceive: and such a violent antipathy, has Johnson to the idea of a supreme being that no one can even hint an idea which has the most distant connection with religion, without being flatly contradicted by him: if you pretend to reason with him, he will not argue, but by cavilling upon words, and pouring forth round assertions, he keeps to his point, and never acknowledges himself in an error: Upon all other subjects he has likewise peculiar ideas; and if any one expresses an opinion, similar to that of the generality of the world; he must submit to contradiction from Johnson, as he would from a parrot, without noticing it: but the gentleman is not content with opposing the opinions of men, he must likewise follow different customs: this is a late improvement upon his System: and as his Circumstances are rather penurious, he must go upon an economical plan: last winter he cut off the tops of his boots, and they served as the upper leather for a pair of shoes: his coat was longer than necessary and folds in the skirts were entirely useless; he therefore cut them off, and had a waistcoat made with them. His hair he has cut short, but in the winter, he suffers it to grow; so that it may keep him warm. But it takes whatever direction chance may give, and 
         
          Each particular hair does stand on end,
          Like quills upon the fretful porcupine.
         
         He even carries his singularity so far, that in eating a piece of bread and butter he holds the butter downwards, so that it may come upon the tongue. In short he is determined to be distinguished from the rest of the world, and he has succeeded: but he will always find I believe, that the world, will not respect the notions of a man, who pays no respect at all to theirs.
       
      
      
       
        
   
   Johnson was later a Worcester co. lawyer and, for a short time, postmaster of Leominster, Mass. (Hist. of Suffolk County, Mass.Professional and Industrial History of Suffolk County, Massachusetts, Boston, 1894; 3 vols., 1:523; Fitchburg Historical Society, Procs., 1 [1892–1894]:91).


       
       
        
   
   “What shall I do to be for ever known, / And make the age to come my own?” (Abraham Cowley, “The Motto,” lines 1–2, Works, 11th edn., 3 vols,, London, 1710–1711, 1:1, at MQA).


       
       
        
   
   Hamlet, Act I, scene v, lines 19–20.


       
      
      

      29th.
      
      
       Attended meeting all day. Mr. Hilliard preach’d in the forenoon, and Mr. Willard, brother to my Classmate, after dinner. Quite a young man; and his sermon was a proof of it. It was upon justice, temperance fortitude, godliness brotherly kindness, and charity: and not contemptible: his pronunciation however was not perfectly accurate, and there were some little improprieties in his language. Mr. Hilliard and he, very devoutly pray’d for one another.
       William Samuel Judd of Hartford, in Connecticut, was 21, the 10th. of January last. He was almost three years at New-Haven College, and entered this University, since last Commencement, he has boarded out of college till this quarter, and I have consequently had but little opportunity to be acquainted with him. As a scholar he is not very conspicuous, if we judge from his public exercices. He appears rather to have a disposition towards low-life, and trades, with hair dresses and tailors, in fiddles and old cloaths. This however I only have from common report; as I have never seen any thing in him, of that kind: but there is not one of the scholars from any other College, in our Class, that leads us to suppose their method of education better than that which is pursued here.
      
      
       
        
   
   Both brothers of Samuel Willard were ministers; but this one presumably was Joseph, minister at Wilbraham, Mass. (Joseph Willard and Charles Wilkes Walker, Willard Genealogy: Sequel to Willard Memoir, ed. Charles Henry Pope, Boston, 1915, p. 91, 176).


       
       
        
   
   After graduation, Judd returned to Connecticut, where he entered trade in New Britain (Sylvester Judd, Thomas Judd and his Descendants, Northampton, Mass., 1856, p. 19–20, 28).


       
      
      

      30th.
      
      
       Cranch and my Chum went to Boston this morning to see a pompous funeral of one Mr. Webb, who was grand master of the lodge of free-masons at Boston.
       We had a philosophical Lecture this forenoon, upon the central forces, with an explanation of some of the conic sections. After prayers this evening we had a class meeting. The petition to the overseers was read, and signed by those of the Class that were present. We had a thunder shower in the afternoon. It cleared up in the evening and was very pleasant. After ten o’clock I walk’d with Cranch and Foster across the common.
      
     